              Case 2:18-cv-04468-GAM Document 47 Filed 01/25/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


A. CHARLES PERUTO, JR. Plaintiff,

         v.                                                       CIVIL ACTIONS

HOO IN KIM; ELI HOLZMAN;                                          NO. 18-cv-4468 (GAM)
PATRICK REARDON; JOSH MILLER;                                                and
IPC TELEVISION, LLC; AMAZON                                       No. 18-CV-4818 (GAM)
ALTERNATIVE, LLC; and ROC
NATION, LLC, Defendants.



                              DISCLOSURE PURSUANT TO
                       COURT ORDER OF JANUARY 23, 2019 (ECF No. 46)

         Pursuant to the Court’s January 23, 2019, Order at paragraph 1, and consistent with prior

confirmation by the defense,1 the individual with the last name of Kim is Janet Kim.

                                                        JOKELSON LAW GROUP, P.C.

                                               By:        s/Derek E. Jokelson           .
                                                          Derek E. Jokelson, Esquire
                                                          230 S. Broad Street, 10th Floor
                                                          Philadelphia, Pa. 19102
                                                          (215) 735-7556

                                               By:       s/Cameron Stracher                     .
                                                         1178 Broadway, Suite 330
                                                         New York, NY 10001
                                                         (212) 992-3850

                                                          Attorneys for Defendants IPC Television,
                                                          LLC, Hoo In Kim,and Eli Holzman

Date: January 25, 2019




         1
           See, e.g. Hoo In Kim’s January 9, 2019 Reply Memorandum (18-cv-4468 Doc. 36), passim; January 11,
2019 transcript (18-cv-4468 Doc. 45) at 14:10 to 14:13 (counsel for IPC stating “I don't believe that there's a dispute
that someone named Janna [sic] Kim was involved in setting up the interview. And I believe went to Mr. Peruto's
office; I'm not sure that she was in the room during the interview, itself.”).
                                                          1
         Case 2:18-cv-04468-GAM Document 47 Filed 01/25/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I, Derek E. Jokelson, hereby certify that on January 25, 2019, I caused a true and correct

copy of the foregoing Disclosure to be served via the Court’s electronic filing system on the

following:

             Via ECF                                Via ECF
             James E. Beasley, Jr., Esquire         Joshua M. Peles, Esquire
             Louis F. Tumolo, Esquire               Reed Smith LLP
             The Beasley Firm, LLC                  1717 Arch St Suite 3100
             1125 Walnut Street                     Philadelphia, Pa 19103
             Philadelphia, PA 19107                 215-851-8287
             Attorneys for Plaintiff A. Charles     Attorney for Roc Nation, LLC and Patrick
             Peruto, Jr.                            Reardon
             Via ECF
             Michael Berry, Esquire
             Elizabeth Seidlin-Bernstein
             Ballard Spahr LLP
             1735 Market Street, 51st Floor
             Philadelphia, PA 19103
             Attorneys for Amazon Digital
             Services, LLC and Josh Miller


                                                     JOKELSON LAW GROUP, P.C.


                                                  By: s/Derek E. Jokelson        .
                                                      DEREK E. JOKELSON, ESQUIRE
                                                      Attorney I.D. No. 81047
                                                      230 S. Broad Street
                                                      10th Floor
                                                      Philadelphia, PA 19102
                                                      215-735-7556

                                                     Attorney for Defendants IPC Television,
                                                     LLC, Hoo In Kim, and Eli Holzman
